 MARTECH CORP.479MartechCorporationandPatternandModelMakers Association of Warren and Vicinity, Pat-tern Makers League of North America,AFL-CIO.Case 7-CA-5863January 30,1968DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSBROWN ANDJENKINSOn October 23, 1967, Trial Examiner FrederickU. Reel issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and theentire record in the case, and hereby adopts thefindings,' Iconclusions, and recommendations2 ofthe Trial Examiner, except as modified herein.2.Add the following to the first indented para-graph of the notice:If we are unable to reinstate any of these em-ployees, we will place the names of those em-ployees who are not reinstated on a preferentialhiring list.'The Trial Examiner found that Respondent violated Section 8(a)(5) byreleasing the woodmenand assigningthe work performed by them to theplastics men withoutbargainingwith the Union. We agree withthis find-ing.He also found that the remedy for this refusal to bargain would be thesame reinstatementand backpay that is normally prescribed for unlawfuldischarges. Since we are holding that the discharges violated Section8(a)(3),we findit unnecessaryto consider whether, under these circum-stances, the remedy for the 8(a)(5) violation would be the same reinstate-ment and backpay that is normally prescribed for unlawful discharges.SThe Trial Examiner recommended that Respondent be ordered tooffer reinstatement to the six dischargees. We note, however, that therecord does not indicate whether the woodshop employees were capableof performing the work that remained in the plastics shop after January16.Neither does the record indicate whether the Respondent had aseniority policy which, if adhered to, would have resulted in the retentionof some of the dischargees after January 16. Since it is impossible todetermine which of the dischargees if any, would have been retained afterJanuary 16 ifno discrimination had beenpracticed, it is also impossible todetermine which of the dischargees, if any, are entitledto immediate rein-statement. Until these questions are resolved, the loss ofearningssufferedby each dtschargee as a result of the discrimination cannot be computed.Respondent will have the opportunity to adduce evidence on all of theseissues during the compliance proceedings. SeeCambria Clay ProductsCompany,215 F.2d 48, 56 (C.A. 6), and cases cited.3 If, in the compliance proceedings, it is determined that the woodshopemployees cannot perform the work available in the plastics shop, theseemployees would, of course, be entitled to preferential hiring only in thewoodshop, if and when operations in the woodshopare resumed.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner and hereby or-ders that the Respondent, Martech Corporation,Detroit,Michigan, its officers, agents, successors,and assigns, shall take the action set forth in theTrialExaminer's recommended Order, as hereinmodified:1.Add the following as paragraph 2(c) to theTrial Examiner's recommended Order and reletterparagraph 2(c) through 2(f), accordingly:"(c)Establish a preferential hiring list consistingof those dischargees who are not entitled to im-mediate reinstatement, following the system ofseniority, if any, customarily applied to the conductof Respondent's business, and if jobs becomeavailable in either the plastics pattern shop or thewood pattern and molding shop, offer reinstatementto those employees to their former or substantiallyequivalent positions."3FREDERICK U. REEL, Trial Examiner: This case wastried at Detroit,Michigan, on September 12 and 13,1967, pursuant to a charge filed the preceding January10, a complaint issued April 7, and an answer filed April14. It presents questions as to whether Respondent,herein called the Company, (a) threatened to close part ofitsplant to avoid recognizing and bargaining with theCharging Party, herein called the Union; (b) dischargedsix employees because of their union membership and ac-tivity; and (c) refused to bargain with the Union whichrepresented a majority of the Company's employees in anappropriate unit.Upon the entire, record, including my observation ofthe witnesses, and after consideration of the brief filed bythe Company, I make the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company, a Michigan corporation, engaged inDetroit in the manufacture, sale, and distribution ofmodels for automotive body and chassis components andrelated products, has a gross annual income in excess of$900,000, of which a major portion is derived from itscontracts with Ford Motor Company, herein called Ford,and U.S. Steel Corporation. Company counsel, conced-169 NLRB No. 74 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that if Ford produced its own models as part of itsbusiness of manufacturing automobiles,themen em-ployed in making the models would be within the protec-tion of the National Labor Relations Act, nevertheless ar-gued that because the Company'smodels did not leavethe State,the Company and its employees were not sub-ject to the Act. The contention too narrowly conceivesthe constitutional powers of Congress,exercised to theirfull inthe Act,to cover unfair labor practices "affectingcommerce" (Sections 2(7) and 10(a) of the Act), and Itherefore find that the Company is an employer whoseoperations affect commerce within the meaning of theAct. Cf.N.L.R.B. v. Dixie Terminal Co.,210 F.2d 538,539 (C.A. 6),cert. denied347 U.S. 1015, citingN.L.R.B.v.Vulcan Forging Company,188F.2d 927, 930 (C.A.6).II.THE LABOR ORGANIZATION INVOLVEDTestimony establishes that the Union is an organiza-tion in which employees participate, and which exists forthe purpose, at least in part, of dealing with employersconcerning terms and conditions of employment. I there-fore find that it is a "labor organization" within the mean-ing of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The History of the Wood and Plastic Shops Prior toJanuary 5,1967The Company was created in the summer of 1965, and1year later, in July 1966, it expanded its operations(theretofore confined to metal work) by opening a woodpattern and molding shop. Dario Moriconi was hiredearly in August to be the foreman of that shop, and a fewdays thereafter Moriconi hired one Douglas Oakey toassist him. Late in November additional employees werehired for that shop, namely Colin Cockram, John Petrella,and Michael Moriconi, Dario's son,who was an ap-prentice or helper. A short time later, early in December1966, employees Allen Lux and Herbert Reinel werehired for that shop, so that after December 6 and until theevents described below, the wood pattern shop consistedof a foreman, an apprentice, two journeymen (Cockramand Reinel), and three other regular employees (Oakey,Lux, and Petrella) of intermediate skills. Each of the em-ployees,at the time he was hired and continuingthereafter, was a member of the Union, with the possibleexception of Michael Moriconi, who testified only that hewas a member as of January 5, 1967.In December 1966 the Company started a plastic pat-tern shop. The supervisor, John Marshall, was hiredDecember 5; he hired one man that week, one onDecember 29 (this employee had been doing part-timework in the plastic shop), and one on January 4, 1967.Marshall was head of both the wood and plastic shops,and had authority over Moriconi in the former.The principal, although not the only, customer of theCompany to require the services of the wood patternshop was the Ford Motor Company. One major projectwhich the wood shop performed for Ford was the produc-tion of a "seating buck" under a contract given the Com-pany on November 15, 1966, with a completion date ofJanuary 3, 1967. This latter date was later informally ex-tended to January 16. This "buck" was the principal itembeing workedon inthe wood shop during the first weekof January, and the employees were putting in long hoursof overtime on the "buck."B.The Requests for Recognition of the UnionEarly in December 1966 Gerald Noe, an Internationalrepresentative of the Union, called at the office of Com-pany President Robert Curcuru, told him that the Unionrepresented a majority of his employees, and requestedrecognition and a contract. Curcuru at that time ex-pressed his opposition to having a union represent his em-ployees. He indicated his belief that while perhaps a fewof his wood pattern shop employees wereunion mem-bers, he doubted that any, of the plastics workers wereunionized. Noe left a proposed contract with Curcuru anddeparted.On January 5, 1967, Noe telephoned Curcuru to statethat the men definitely desired to be represented by theUnion. Curcuru told Noe that the Company would notrecognize the Union and would close the pattern shopand buy patterns from outside sources rather than sign aunioncontract.That afternoon, the six employee members of the woodpattern shop (a majority of the bargaining unit which alsoembraced three plastics employees) came to Curcuru'soffice,where they met with Curcuru, General ManagerHenry Brainer, and Shop Supervisor John Marshall.Oakey, acting as their spokesman, told Curcuru that theywere all members of the Union and wanted the Union torepresent them. In the ensuing discussion Curcuru ex-plained his reasons for not wantinga union(basically, hebelieved his small shop needed more flexibility in trans-ferring men from job to job than he would have under aunion contract), and he asked the men to go out and talkitover again. During the discussion Curcuru also statedthat if the Union came in "he wouldn't be able to keep hisshopgoing."2The next morning, January 6, the men allcame to their foreman, Dario Moriconi, told him theywanted the Union to represent them, and directed him toadvise management of their decision. Moriconi that daydid so report to Curcuru and the latter's chief assistants,General Manager Henry Brainer and Marshall. CurcurutoldMoriconi to "go out and talk to the men and see ifthey want it. Get a vote from them." Moriconi called themen together, and they told him they had already decided"one hundred percent" that they wanted the Union. Mor-iconi duly reported back to Curcuru, who replied that he"would see about it."C.The DischargesThe Company discharged or laid off Oakey, Reinel,and Mike Moriconi on Saturday, January 7; Cockram onSunday, January 8; and Lux and Petrella on January 16.During the week commencing Monday, January 9, theCompany brought in the three men from its plastics shop1At the hearing the parties stipulated that the employees in the woodand plastics shops together constituted a single appropriate unit.2 According to Curcuru, at this meeting employee Colin Cockram said:"Well, what are we talking about this for at this point,when we hear thereis no more work for us."Cockram did not remember saying that or anywords to that effect.Brainer, a company witness, at first didnot rememberwhether anythingwas said along that lineand later thought "It possiblycould have been." Marshall,likewise a company witness,also did not"recollect"any such statementhaving beenmade. Under the circum-stancesI do not findthat the statement was made. MARTECH CORP.481to finish the work on the Ford buck. This work, accordingto company witness Brainer, then general manager of theCompany, could have been done either by men from theplastics shop or by the wood pattern men. Also duringthatweek the Company learned that Ford wasdissatisfied with the work on the buck, and that the out-look for future wood model business from Ford was notbright.By January 16 when the Ford buck left the wood shop,the Company had virtually no work left in that shop. Ac-cording to Brainer, however, the imminence of runningout of work had been a recurring problem in the woodshop, and had frequently been the subject of discussionamong management. On other occasions, efforts weremade to solicit new business, but on January 7, whenForeman Dario Moriconi asked to go to the Fisher BodyCompany to solicit new business (an offer he made whentold of the impending layoff of four men), company offi-cials told him not to do so. When Moriconi asked thereason, they replied, "Well, there are extenuating circum-stances."According to Curcuru, he had decided on the January7 layoffs on or about January 3, after a joint consultationwith General Manager Brainer and with John Marshall,the manager of the wood and plastic shop. But Curcuruadmitted that he never mentioned the matter to Noe onJanuary 5 or to the men who assembled in his office thatafternoon or to Moriconi the next morning. On the con-trary, he told the men (according to Reinel, whom Icredit) that "he would like to build the shop up and makea good model and pattern shop." Moreover, Marshalltestified that as late as January 6, the Company bid on anew Ford job for the wood shop. Finally, Brainer testifiedthat there had been no discussion prior to January 5 re-garding the layoff of these employees, and Marshallplaced the discussion as occurring January 7.After the decimation of the wood pattern shop throughthe "layoff" or discharge of all the employees, the Com-pany received comparatively little work to be done in thatshop. On one occasion in the spring of 1967 it consideredrecallingOakey for a job, but it lost the contract inquestion before making him an offer.D. Concluding FindingsI find that the Company in discharging or "laying off'the six men in the wood shop was motivated, at least insubstantial part, by their having expressed the desire tobe represented by the Union, and that the Companytherefore violated Section 8(a)(3) and (1) of the Act. Therecord establishes that Curcuru knew of their union ac-tivity, that he threatened to close that aspect of his busi-ness rather than deal with the Union,3and that thedischarges or layoffs occurred immediately after helearned that they adhered to their decision to have theUnion represent them.Moreover, the record shows thatas late as Thursday,January 4,the Company hired a newman for the plastics shop who was placed on work in thewood shop the next week.Finally, contrary to Curcuru'stestimony,he had not decided on these "layoffs" indiscussions with other representatives of management be-fore the meeting at which he learned the men desiredunion representation.His failure to mention the im-minence of layoffs in his discussions with Noe and themen on January 5 confirms the testimony of Companywitnesses Brainer and Marshall that the decision to let themen go was not made until on or after that date.4 Cf.N.L.R.B. v. Clark Products,Inc.,395 F.2d 396(C.A. 7).The Company argues that economic conditions dic-tated the layoffs,and that the union activity at this timewas purely coincidental.It is true that the wood shop wason the verge of running out of work,but this was a com-mon situation,and the Company did not learn until afterthe first layoffs that it was not likely to get new businessfrom Ford.Finally, even assumingarguendoand contrary to theforegoing findings, that only lawful economic motives ledthe Company to lay off the wood pattern men and bringin the newly hired,nonunion plastics men to do the workin the final week-on the Ford buck, the Company's actionwas nevertheless violative of the Act.In releasing thewood men and giving the work to the plastics men, theCompany was changing the terms or conditions of em-ployment of the employees in the bargaining unit, whichembraced both the wood and plastics shops. The Com-pany was aware at this time that the Union represented amajority of the employees in this unit. Under settled law(see the cases cited by the Board inDixie Ohio ExpressCompany,167 NLRB 573), the Company was under aduty to notify the Union and give it an opportunity to bar-gain before the Company shut down part of its operationand transferred or laid off the employees. The con-sequence of this refusal to bargain would be the samereinstatement and backpay remedy(hereinafter recom-mended) that is normally prescribed for unlawfuldischarges.Cf.Fibreboard Paper Products Corp. v.N.L.R.B.,379 U.S.203. The Company's "unilateral ac-tion,"as well as its refusal to recognize the Union despiteNoe's request of January 5, confirmed by the assembledemployees on that date and again by Moriconi the dayafter,violated Section 8(a)(5) and(1).The proof ofmajority was crystal clear when the men assembled inCurcuru's office where,in the presence of all, theirspokesman,Oakey, stated that each was a member of the3This statementto his employees at theJanuary 5 meetingviolatedSection 8(a)(1) of the Act.4The Company's brief relies heavily onCurcuru's testimonythat he de-cided on January 3 to lay the men off, butit does notrefer to, letalone ex-plain, the contradictorytestimony of its own witnesses.As Curcuru'stestimony was, in effect,contradictedby companywitnesses Marshall andBrainer, thereis no need to discuss theCompany's reliance on what JudgePope has termed the "ancient fallacy"that "where a witness'testimony isnot contradicted,a trier has no right to refuseto accept it."N.L.R.B. v.Howell Chevrolet Company,204 F.2d 79, 86 (C.A. 9), affd. 346 U.S.482. See alsoN.L.R.B.v.Walton ManufacturingCompany,369 U.S404, 408,quotingDyerv.MacDougall,201 F.2d 265, 269 (C.A. 2). Alsothe Companystates in its brief, p.10. "It is submittedby the Respondentthat it isequally reasonableto infer a good motivefor the layoff(i.e., lackof work and financialloss)as an unlawful one (i.e , discrimination becauseof the time sequence) ...." [emphasisby the Company],and then citesN.L.R.B. v. Huber & Huber Motor Express,223 F.2d 748 (C A. 5), forthe proposition that"If the evidence is such that it would be justasreasonablefor the Board to infer a proper motive for the discharge as toinfer an unlawful one, the Board mayNOTfind that there was an unlawfulmotive for the discharge" [emphasis by the Company].I do not find theevidence nearly as balanced as the Company suggests,but I direct coun-sel's attention to the express overruling of the doctrine he reties on.N.L.R B. v. Fox Manufacturing Company,238 F. 2d 211, 214-215 (C A.5)As the Company's brief also citesN L.R.B. v. Walton ManufacturingCompany,286 F.2d 16 (C.A. 5), andN L.R.B. v. Tex-O-Kan Flour MillsCompany,122 F.2d 433 (C.A. 5). Counsel's attention is also directed toN.L.R.B. v. Walton Manufacturing Company,369 U.S 404.But theseoversights aside, the company brief correctly poses the issue as whetherunion activityplayed a substantial role in the decision to discharge orlayoff. I find that it did. 482DECISIONSOF NATIONALLABOR RELATIONS BOARDUnion and wanted it to be the bargaining representative.Cf.N.L.R.B. v. Tom's Supermarket,Inc.,385 F.2d 198(C. A. 7).CONCLUSIONS OF LAW1.By threatening to close the wood shop if the em-ployees were represented by the Union, the Company en-gaged in an unfair labor practice affecting commercewithin the meaning of Sections 8(a)(1) and 2(6) and (7) ofthe Act.2.By discharging or laying off the six employees in thewood shop in January 1967 because they wanted theUnion to be their bargaining representative, the Companyengaged in unfair labor practices affecting commercewithin the meaning of Sections 8(a)(3) and (1) and 20 and(7) of the Act.3.By refusing to recognize and bargain with theUnion, and by changing terms and conditions of employ-ment in the bargaining unit without notice to the Union,the Company engaged in unfair labor practices affectingcommerce within the meaning of Sections 8(a)(5) and (1)and 2(6) and (7) of the Act.THE REMEDYI shall recommend that the Company cease and desistfrom its violations of the Act, that it bargain with theUnion upon the latter's request, and that it offer to rein-state the six employees in the wood shop with backpay,computed under the formulae set forth in F.W. Wool-worth Company,90 NLRB 289, andIsis Plumbing &Heating Co.,138 NLRB 716. For the possible impact ofadverse economic circumstances on the reinstatementand backpay provisions, seeN.L.R.B. v. Cambria ClayProducts Company,215 F.2d 48, 56 (C.A. 6 ), and casesthere cited. As noted above, I would recommend the rein-statement with backpay of the discharged employees toremedy the violation of Section 8(a)(5), even if (contraryto fact) I found no violation of Section 8(a)(3).Accordingly, upon the foregoing findings and conclu-sions, and upon the entire record in this case, I recom-mend, pursuant to Section 10(c) of the Act, issuance ofthe following:ORDERRespondent Martech Corporation, its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain, upon request, with Patternand Model Makers Association of Warren and Vicinity,Pattern Makers League of North America, AFL-CIO, asthe bargaining representative of Respondent's employeesin the following appropriate unit:All wood and plastic pattern and model makers em-ployees of the Respondent employed at the Re-spondent's place of business at 901 Southfield,Detroit,Michigan, but excluding office clerical em-ployees, guards, supervisors as defined in the Act,and all other employees.(b)Changing terms or conditions of employmentwithin the aforesaid bargaining unit without giving noticeand opportunity to bargain thereover to the aforesaidUnion.(c)Discharging or otherwise discriminating againstany employee because of his union membership or activi-ty, or because of his choice of a collective-bargainingrepresentative.(d)Threatening to close its plant, or any part thereof,if the employees select a union to represent them in col-lective bargaining.(e)In any other manner interfering with, restraining,or coercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)Upon request, bargain collectively (as defined inSection 8(d) of the Act) with aforesaid Union as represen-tative of the employees in the aforesaid unit.(b)Offer to reinstate Colin Cockram, Allen Lux,Michael Moriconi, Douglas Oakey, John Petrella, andHerbert Reinel to their former or substantially equivalentpositions, without prejudice to their seniority or otherrights and privileges, and make each of them whole in themanner described in the section of the Trial Examiner'sDecision entitled "The Remedy" for any loss of earningssuffered by reason of the discrimination against them.(c)Notify any of the above-named employees if serv-ing in the Armed Forces of the United States, of theirright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Decision.(e)Post at its plant at Detroit, Michigan, copies of theattached notice marked "Appendix."5 Copies of suchnotice, on forms provided by the Regional Director forRegion 7, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted im-mediately upon receipt thereof, and be maintained by itfor a period of 60 consecutive days thereafter, in con-spicuous places, including all places where notices to em-ployees are customarily posted. Reasonable steps shall betaken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 7, in writ-ing, within 20 days from the date of this Decision, whatsteps the Respondent has taken to comply herewith.65 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice. In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."B In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read: "Notify said Regional Director,in writing, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board, and inorder to effectuate the policies of the National Labor MARTECH CORP.483Relations Act, as amended, we hereby notify our em-MARTECH CORPORATIONployees that:(Employer)WE WILL offer the following employees theirformerjobs and pay them for wages they lost sincetheir discharge in January 1967: Colin Cockram,Allen Lux,Michael Moriconi,Douglas Oakey, JohnPetrella,and Herbert Reinel.WE WILLrecognize and bargain with the PatternandModelMakers Association of Warren andVicinity,Pattern Makers League of North America,AFL-CIO,as bargaining representative of our em-ployees in the wood and plastic shops.WE WILL NOT threaten to close our shop or anypart of it because the employees join a union or selectit as their bargaining representative.WE WILL NOTdischarge our employees for suchactivity,or interfere in any way with their right tojoin or assist or be represented by a union.ByDated(Representative)(Title)NOTE: We will notify the above-named employees ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement upon applicationin accordance with the Selective Service Act and theUniversalMilitaryTrainingand ServiceAct, - asamended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding, 1249 Washington Boulevard Detroit, Michigan48226, Telephone 226-3244.350-212 0-70-32